             Case 20-32307 Document 20 Filed in TXSB on 04/27/20 Page 1 of 17




                               UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

    In re:                                                     §   Chapter 11
                                                               §
    DIAMOND OFFSHORE DRILLING, INC., et                        §   Case No. 20-32307 (DRJ)
    al.,                                                       §
                                                               §   (Jointly Administration Pending)
                     Debtors.1                                 §   (Emergency Hearing Requested)


               NOTICE OF TELEPHONIC AND VIDEO CONFERENCE HEARING
                         ON CERTAIN EMERGENCY MOTIONS

             PLEASE TAKE NOTICE that the following matters are set for emergency hearing on

April 27, 2020 at 2:00 p.m. CT before the Honorable David R. Jones, United States Bankruptcy

Judge, 515 Rusk Street, Courtroom 400 Houston, Texas 77002 (the “Hearing”).

             On March 9, 2020, the Bankruptcy Court for the Southern District of Texas (the “Court”)

entered the Order Adopting Hearing Protocols that may be Implemented under Certain Public

Health or Safety Conditions (the “Protocol”). A copy of the Protocol is attached hereto as Exhibit

“A”. On March 24, 2020, the Court entered the Order Invoking Emergency Protocol for

Brownsville, Galveston, and Houston Divisions (the “Order”), which implemented the Protocol

with respect to all cases in the Houston division, including the above-captioned cases. A copy of

the Order is attached hereto as Exhibit “B”.




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as applicable, are: Diamond Offshore Drilling, Inc. (1760), Diamond Offshore Finance Company (0712),
    Diamond Offshore Development Company (9626), Diamond Offshore Services Company (3352), Diamond
    Offshore Management Company (0049), Diamond Offshore Company (3301), Arethusa Off-Shore Company
    (5319), Diamond Foreign Asset Company (1496), Diamond Rig Investments Limited (7975), Diamond Offshore
    General Company (0474), Diamond Offshore International Limited (4671), Diamond Offshore (Brazil) L.L.C.
    (9572), Diamond Offshore Holding, L.L.C. (4624), Diamond Offshore Drilling (UK) Limited (1866), Diamond
    Offshore Limited (4648). The Debtors’ primary headquarters and mailing address is 15415 Katy Freeway, Houston,
    TX 77094.



                                                           1
        Case 20-32307 Document 20 Filed in TXSB on 04/27/20 Page 2 of 17




       The Court will use both audio and video communication. If you want to see the documents

as presented to the Court and hear the proceeding you should be (i) dialed in through the audio

system, and (ii) logged into the Court’s video via www.join.me.

Audio Communication

       Audio communication will be by use of the Court’s regular dial-in number. The dial-in

number is 832-917-1510. You will be responsible for your own long-distance charges. Judge

Jones’ conference room number is 205691. Parties are encouraged to review the Court’s

procedures for telephonic appearances located at:

       https://www.txs.uscourts.gov/sites/txs/files/Court%20Procedures%20-%202-1-2020.pdf

       Each person who speaks at the electronic hearing should be prepared to restate that person’s

name each time that the person speaks in order to assist any transcriber of the audio recording.

Video Communication

       Any evidence and demonstrative exhibits will be offered by the Debtors from a remote

location. Parties may participate in electronic hearings by use of an internet connection. The

website is www.join.me. Persons connecting by mobile device will need to download the free

join.me application.

       Once connected to www.join.me, a participant must select “Join a Meeting.” The code for

joining the Hearing before Judge Jones is “JudgeJones”. The next screen will have a place for the

participant’s name in the lower left corner. Please complete the name and click “Notify.”

       In accordance with the Protocol, Debtors filed exhibits on the Court’s docket for ease of

reference.

       Any witness presented by Debtors will appear via audio and video connection. Any person

wishing to cross-examine the witness will be permitted to do so during the hearing.




                                                2
           Case 20-32307 Document 20 Filed in TXSB on 04/27/20 Page 3 of 17




       All documents filed in these Chapter 11 Cases may be obtained by visiting the Court’s

website at https://ecf.txsb.uscourts.gov in accordance with the procedures and fees set forth

therein.

       1.       Debtors’ Emergency Motion for Entry of an Order (I) Directing Joint
                Administration of Chapter 11 Cases and (II) Granting Related Relief [Docket
                No. 2].

       2.       Debtors’ Notice of Designation as Complex Chapter 11 Bankruptcy Case [Docket
                No. 3].

       3.       Debtors’ Emergency Motion for the Entry of an Order Enforcing the Protections of
                Sections 105(A), 362, 365, 525, and 541 of the Bankruptcy Code and Granting
                Related Relief [Docket No. 11].

       4.       Debtors’ Emergency Motion for Entry of Interim and Final Orders (I) Authorizing
                Use of the Debtors’ Existing Cash Management System; (II) Authorizing and
                Directing Banks and Financial Institutions to Honor and Process Checks and
                Transfers; (III) Authorizing Continued Use and Satisfaction of Intercompany
                Transactions; (IV) Authorizing the Debtors’ Use of Existing Bank Accounts and
                Existing Business forms, and (V) Granting Related Relief [Docket No. 15].

       5.       Debtors’ Emergency Motion for Entry of an Order (I) Extending Time to File
                Schedules of (A) Assets and Liabilities, (B) Current Income and Expenditures,
                (C) Executory Contracts and Unexpired Lease, (D) Statements of Financial Affairs,
                and (E) Rule 2015.3 Financial Reports, and (II) Granting Related Relief [Docket
                No. 5].

       6.       Debtors’ Emergency Motion for Entry of an Order (I) Authorizing The Debtors to
                (A) File a Consolidated List of Creditors, (B) to File a Consolidated List of the 50
                Largest Unsecured Creditors, and (C) to Redact Certain Personal Identification
                Information; (II) Approving the Form and Manner of Notifying Creditors of the
                Commencement of these Chapter 11 Cases; (III) Waiving the Requirement to File
                a List of Equity Security Holds; and (IV) Granting Related Relief [Docket No. 4].

       7.       Debtors’ Emergency Application for Order Appointing Prime Clerk LLC as
                Claims, Noticing and Solicitation Agent [Docket No. 12].

       8.       Debtors’ Emergency Motion for Entry of Interim and Final Orders Approving
                Notification and Hearing Procedures for Certain Transfers of and Declarations of
                Worthlessness with Respect to Common Stock of Diamond Offshore Drilling, Inc.
                and Claims Against Debtors [Docket No. 13].




                                                 3
Case 20-32307 Document 20 Filed in TXSB on 04/27/20 Page 4 of 17




9.    Debtors’ Emergency Motion for Entry of an Order (I) Approving the Debtors’
      proposed Adequate Assurance of Payment for Future Utility Services,
      (II) Prohibiting Utility Companies from Altering, Refusing, or Discontinuing
      Services, (III) Approving the Debtors’ proposed Procedures for Resolving
      Additional Assurance Requests, and (IV) Granting Related Relief [Docket No. 8].

10.   Debtors’ Emergency Motion for Entry of an Order (II) Authorizing the Payment of
      Certain Taxes and Fees, and (II) Granting Related Relief [Docket No. 6].

11.   Debtors’ Emergency Motion for Entry of an Order (I) Authorizing Debtors to
      (A) Continue Prepetition Insurance and Surety Bond Programs, (B) Pay
      Obligations Related There to, and (C) Renew, Supplement and Enter into New
      Insurance Policies; and (II) Granting Related Relief [Docket No. 7].

12.   Debtors’ Emergency Motion for Entry of an Order (I) Authorizing the Debtors to
      Honor and Incur Obligations under Customer Contracts and Customer Programs,
      and (II) Granting Related Relief [Docket No. 14].

13.   Debtors’ Emergency Motion for Entry of an Order (I) Authorizing the Debtors to
      (A) Pay Prepetition Wages, Salaries, Other Compensation, and Reimbursable
      Expenses and (B) Continue Employee Benefits Programs and (II) Granting Related
      Relief [Docket No. 9].

14.   Debtors’ Emergency Motion for the Entry of Interim and Final Orders
      (I) Authorizing the Payment of Claims of Critical Vendors, Shippers,
      Warehousemen, and Certain Other Specified Trade Claimants, (II) Confirming
      Administrative Expense Priority of Outstanding Orders, and (III) Granting Related
      Relief [Docket No. 10].




                                      4
       Case 20-32307 Document 20 Filed in TXSB on 04/27/20 Page 5 of 17




Dated: April 27, 2020               Respectfully submitted,

                                    By: /s/ John F. Higgins
                                    PORTER HEDGES LLP
                                    John F. Higgins (TX 09597500)
                                    Eric M. English (TX24062714)
                                    M. Shane Johnson (TX 24083263)
                                    Genevieve M. Graham (TX 24085340)
                                    1000 Main Street, 36th Floor
                                    Houston, Texas 77002
                                    Telephone: (713) 226-6000
                                    Facsimile: (713) 226-6248
                                    jhiggins@porterhedges.com
                                    eenglish@porterhedges.com
                                    sjohnson@porterhedges.com
                                    ggraham@porterhedges.com

                                    Proposed Co-Counsel to the Debtors and the
                                    Debtors in Possession


                                    – and –


                                    PAUL, WEISS, RIFKIND, WHARTON &
                                    GARRISON LLP
                                    Paul M. Basta (pending pro hac vice)
                                    Robert A. Britton (pending pro hac vice)
                                    Christopher Hopkins (pending pro hac vice)
                                    Shamara R. James (pending pro hac vice)
                                    1285 Avenue of the Americas
                                    New York, NY 10019
                                    Telephone: 212-373-3000
                                    Facsimile: 212-757-3990
                                    pbasta@paulweiss.com
                                    rbritton@paulweiss.com
                                    chopkins@paulweiss.com
                                    sjames@paulweiss.com


                                    Proposed Co-Counsel to the Debtors and Debtors
                                    in Possession




                                       5
Case 20-32307 Document 20 Filed in TXSB on 04/27/20 Page 6 of 17




                          EXHIBIT A
Case 20-32307 Document 20 Filed in TXSB on 04/27/20 Page 7 of 17
Case 20-32307 Document 20 Filed in TXSB on 04/27/20 Page 8 of 17
Case 20-32307 Document 20 Filed in TXSB on 04/27/20 Page 9 of 17
Case 20-32307 Document 20 Filed in TXSB on 04/27/20 Page 10 of 17
Case 20-32307 Document 20 Filed in TXSB on 04/27/20 Page 11 of 17
Case 20-32307 Document 20 Filed in TXSB on 04/27/20 Page 12 of 17
Case 20-32307 Document 20 Filed in TXSB on 04/27/20 Page 13 of 17
Case 20-32307 Document 20 Filed in TXSB on 04/27/20 Page 14 of 17
Case 20-32307 Document 20 Filed in TXSB on 04/27/20 Page 15 of 17
        Case 20-32307 Document 20 Filed in TXSB on 04/27/20 Page 16 of 17




                                 8J;<5<F h6i
                      8YQ^SQZOe ;QM^UZS 6[Z`MO` <ZR[^YM`U[Z

 =aPSQ            C^UYM^e 6[Z`MO`                    EQO[ZPM^e 6[Z`MO`                8YQ^SQZOe
                                                                                       ;[`XUZQ
=aPSQ <_Sa^   ?UZT`TaL7[3`d_&a_O[a^`_&S[b            FeXQ^L?Mc_3`d_&a_O[a^`_&S[b      8YQ^SQZOeTQM^UZS_
                                                                                      3`d_&a_O[a^`_&S[b

=aPSQ =[ZQ_   4XNQ^`L4X[Zf[3`d_&a_O[a^`_&S[b       H^UMZMLC[^`UXX[3`d_&a_O[a^`_&S[b   8YQ^SQZOeTQM^UZS_
                                                                                      3`d_&a_O[a^`_&S[b

=aPSQ         D[_M^U[LEMXPMZM3`d_&a_O[a^`_&S[b     >UYNQ^XeLCUO[`M3`d_&a_O[a^`_&S[b   8YQ^SQZOeTQM^UZS_
?[\Qf                                                                                 3`d_&a_O[a^`_&S[b

=aPSQ         6^U_`UZML6MYM^M`M3`d_&a_O[a^`_&S[b     @M^U[LDU[_3`d_&a_O[a^`_&S[b      8YQ^SQZOeTQM^UZS_
A[^YMZ                                                                                3`d_&a_O[a^`_&S[b

=aPSQ         A[^YML=L6TMbQf3`d_&a_O[a^`_&S[b        4ZML6M_`^[3`d_&a_O[a^`_&S[b      8YQ^SQZOeTQM^UZS_
D[P^USaQf                                                                             3`d_&a_O[a^`_&S[b
Case 20-32307 Document 20 Filed in TXSB on 04/27/20 Page 17 of 17




                              EXHIBIT B
